DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 8/27,2021 and 11/9/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and corresponding dependent claims) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, applicant claims wherein each of a plurality of phase modulation areas comprise a plurality of nanostructures having a shape and an arrangement “that are determined according to a respective rule set for each of the plurality of phase modulation areas.”  It is unclear as to what applicant means by “a respective rule set,” thereby rendering the claim vague and indefinite.  For purpose of examination, said limitation was not considered on the merits.  The dependent claims inherit the rejection from their parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-12, 14-17, 19, and 26-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (CN 109901251 A – Translation).
In regard to claim 1, Chen et al discloses a meta-optical device (sections [0004]-[0017], Figure 1) comprising: a plurality of phase modulation areas arranged in a first direction and configured to modulate a phase of an incident light, each of the plurality of phase modulation areas comprising a plurality of nanostructures having a shape and an arrangement (Figure 1, “w1, w2, w4”); and a compensation area located between a kth phase modulation area and a (k+1)th phase modulation area adjacent to each other, from among the plurality of phase modulation areas, and comprising a compensation structure for buffering an effective refractive index change occurring in a boundary area between the kth phase modulation area and the (k+1)th phase modulation area (Figure 1, “w3”), wherein N is a number of the plurality of phase modulation areas, k and N are natural numbers, and k is equal to or greater than 1 and less than N (section [0014], Figure 2).
Regarding claim 2, Chen et al discloses wherein the kth phase modulation area and the (k+1)th phase modulation area are configured to modulate the phase of the incident light to have a same sign of a phase change slope according to a position in the first direction (sections [0013-0014], Figure 2).  
Regarding claim 3, Chen et al discloses wherein, among the plurality of nanostructures in the kth phase modulation area, a width of a nanostructure closest to the compensation area in the first direction is wa, among the plurality of nanostructures in the (k+1)th phase modulation area, a width of a nanostructure closest to the compensation area in the first direction is wb, and a width wc of the compensation structure is between wa and wb (Figure 1).  
Regarding claim 4, Chen et al discloses wherein the compensation structure comprises two or more compensation structures having a same width in the first direction and arranged in the first direction (Figure 1).  
Regarding claim 5, Chen et al discloses wherein the compensation structure comprises two or more compensation structures arranged in the first direction, and wherein widths of the two or more compensation structures gradually change with a pattern of change from wa to wb in the first direction (Figure 1).   
Regarding claim 6, Chen et al discloses wherein the plurality of phase modulation areas have a circular shape or an annular shape surrounding the circular shape, and the first direction is a radial direction that extends from a center of the circular shape toward a boundary of the meta-optical device (Figure 1).
Regarding claim 7, Chen et al discloses wherein, when the plurality of phase modulation areas are mth areas, and m is greater than or equal to 2 and increases from 2 to N in an order from the center, all of the mth areas have a phase modulation range of a first phase to a second phase in the radial direction, and the first phase and the second phase are different from each other and are between -2π and 2π (sections [0010] & [0018]-[0027], Figure 1).  
Regarding claim 8, Chen et al discloses wherein a difference between the first phase and the second phase is 2π or less (sections [0010] & [0018]-[0027], Figure 1).   
Regarding claim 9, Chen et al discloses wherein widths of the plurality of phase modulation areas in the radial direction decrease in a direction from the center to the boundary of the meta-optical device (Figure 1, “w1, w2, w4”).  
Regarding claim 10, Chen et al discloses wherein the compensation area comprises a plurality of compensation areas, and widths of the plurality of compensation areas that are arranged in the radial direction have a same value or decrease in a direction from the center to the boundary of the meta-optical device (Figure 1, “w3”).  
Regarding claim 11, Chen et al discloses wherein the compensation area comprises a plurality of compensation areas, and in a phase modulation area and a compensation area at a position adjacent to each other, from among the plurality of phase modulation areas and the plurality of compensation areas, a ratio of a width of the compensation area to a width of the phase modulation area increases in a direction from the center to the boundary of the meta-optical device (Figure 1, “w1, w2, w3, w4”).    
Regarding claim 12, Chen et al discloses wherein the ratio is 25 % or less (Figure 1, “w1, w2, w3, w4”).  
Regarding claim 14, Chen et al discloses wherein, when a radius of the meta- optical device is R, a distance of the compensation area from the center is greater than R/2 (Figure 1, “w3”).  
Regarding claim 15, Chen et al discloses when an incident angle of the incident light is θ, the compensation area is provided at a position where θ is greater than or equal to 30° (Figure 3).  
Regarding claim 16, Chen et al discloses wherein each of the plurality of nanostructures and the compensation structure has a pillar shape (section [0025]).  
Regarding claim 17, Chen et al discloses comprising: a substrate configured to support the plurality of nanostructures and the compensation structure; and a surrounding material layer covering the plurality of nanostructures and the compensation structure and having a refractive index different from refractive indices of the plurality of nanostructures and the compensation structure (section [0013], Figure 3).  
Regarding claim 19, Chen et al discloses wherein the plurality of nanostructures and the compensation structure are arranged in a multilayer structure stacked in a second direction perpendicular to the first direction (Figures 1 & 3).  
Regarding claim 26, Chen et al discloses wherein when a center wavelength of the incident light is λo, heights of the plurality of nanostructures and the compensation structure are greater than λo/2 and less than 4λo (sections [0017]-[0019], Figure 1, re: µm).  
Regarding claim 27, Chen et al discloses wherein the meta-optical device is a lens (section [0001]).  
Regarding claim 28, Chen et al discloses wherein widths of the plurality of phase modulation areas in the first direction have an equal value (Figure 1).
Regarding the limitation, "wherein the meta-optical device is a beam deflector”, applicant merely sets forth a recitation of the intended use of the claimed invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate that claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the prior art structure is capable of performing the intended use, it anticipates the claim.
Regarding claim 30, Chen et al discloses wherein the meta-optical device is a beam shaper (Figure 3).  
Regarding claim 31, Chen et al discloses wherein the incident light has an infrared wavelength or a visible light wavelength (section [0019]).

Allowable Subject Matter
Claims 13, 18, and 20-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 13: a meta-optical device as claimed, specifically wherein the compensation area comprises a plurality of compensation areas, and a ratio of a number of the plurality of compensation areas to a number of the plurality of phase modulation areas is 50 % or more.  
The prior art fails to teach a combination of all the claimed features as presented in claim 18: a meta-optical device as claimed, specifically comprising a substrate and a surrounding material layer arranged on the substrate, and each of the plurality of nanostructures and the compensation structure has a hole shape such that the surrounding material layer is engraved.
The prior art fails to teach a combination of all the claimed features as presented in claims 20-25: a meta-optical device as claimed, specifically wherein the plurality of nanostructures comprise a plurality of first nanostructures arranged on a first layer and a plurality of second nanostructures arranged on a second layer, and the compensation structure comprises a first compensation structure arranged on the first layer and a second compensation structure arranged on the second layer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 19, 2022